DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness
    or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski US 2017/0355515 in view of Sylvan et al. US 5,840,189 in view of Anghileri US 2017/0050799 as further evidenced by Anghileri US 2013/0136828 and Moutty US 2011/0259779.
Regarding claim 1, Marcinkowski discloses a paper cartridge (cup 12) capable of extracting a beverage which paper cartridge comprises a pod-shaped body having a body bottom part (11) and a body side wall part (17) constituting a receiving part, and a flange part (19)  protruding along a circumference of an upper open part of the body side wall part.  There is a porous inner filter (30) disposed inside the receiving part having a filter bottom part (31) and a filter side wall part (32).  An upper end of the filter side wall part is bonded to an upper end of the body side wall part, the filter bottom part and the filter side wall part constitute a storage part in which beverage powder is stored, a cover sheet is bonded to the flange part of the pod shaped body which seals the pod shaped body, and a medium bonds the inner filter and the cover sheet to the pod shaped body, wherein the body, the porous inner filter, and the cover sheet are made of paper materials, and the medium comprises a synthetic resin component (polypropylene) for thermal bonding, to the body (paragraph [0016]-[0017], [0021]-[0022], [0024]-[0025], [0031], [0034]-[0035] and Figure 1).
Claim 1 differs from Marcinkowski in the porous inner filter having a protrusion part formed at the upper end of the filter side wall part, and protruding toward an upper part of the flange part.
Sylvan discloses a cartridge (10) capable of extracting a beverage which cartridge comprises a pod shaped body having a body bottom part (12b) and a body side wall part (12a) constituting a receiving part, and a flange part (20) formed by protruding along a circumference of an upper open part of the body side wall part.  There is a porous inner filter (14) having a filter bottom part (28) and a filter side wall part constituting a storage part in which beverage powder is stored.  An upper end of the filter side wall part is bonded to an upper end of the body side wall part and a cover sheet (16) is bonded to the flange part of the body which seals the body.  A medium bonds the protrusion part of the porous inner filter and the cover sheet to the pod shaped body, which medium comprises a synthetic resin component (polypropylene) for thermal bonding, to the pod shaped body (‘189, col. 2, paragraph 12 – col. 3, paragraph 5).  Sylvan further discloses the porous inner filter comprises a protrusion part (32) formed at the upper end of the filter side wall part, the protrusion part protruding toward an upper part of the flange part, so during the bonding of the cover sheet, the protrusion part is placed between the flange part and the cover sheet and is bonded thereto together with the medium (‘189, col. 3, paragraph 2 and fig. 5).  Further, since the protrusion part of the porous inner filter is disposed between the cover sheet and the upper part of the flange part and said protrusion part of said porous inner filter would form a ring shape, it is seen that said protrusion part forms a ring shaped adhesive sheet corresponding to a shape of said flange part as recited in the claim.  Sylvan is 
Regarding porous inner filter and the cover sheet being bonded to each other via the ring shaped adhesive sheet by a hot pressing method, the limitation “bonded to each other via the ring shaped adhesive sheet by a hot pressing method” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Marcinkowski in view of Sylvan discloses the porous inner filter and the cover sheet are bonded to each other via the ring shaped adhesive sheet.
Claim 1 now further recites the filter side wall part of the porous inner filter has a height shorter than that of the body side wall part, so that a space is defined between the body bottom part and the filter bottom part, the body bottom part has a thickness thicker than that of the filter bottom part, and the flange part has a thickness thicker than that of the body side wall part, the flange part having a circular cross-section structure
Marcinkowski in view of Sylvan discloses the filter side wall part (32) of the porous inner filter (30) has a height shorter than that of the body side wall part (17), such that a space is defined between the body bottom part and the filter bottom part (second chamber located below the filter)  (‘515, paragraph [0020], [0021], and fig. 2).  Whilst not to scale, as seen in the figures (‘189, fig. 4) that Marcinkowski in view of Sylvan clearly shows the body bottom part obviously has a thickness thicker than that of the filter bottom part.
Claim 1 differs from Marcinkowski in view of Sylvan in the flange part having a thickness thicker than that of the body side wall part.
Anghileri discloses a paper cartridge (capsule 1) capable of extracting a beverage which paper cartridge comprises a pod-shaped body (container 2) having a body bottom part (base 3) and a body side wall part (lateral wall 4) constituting a receiving part, and a flange part (reinforcing element 38) protruding along a circumference of an upper open part of the body side wall part (paragraph [0162]).  The bottom  part and the filter side wall part constitute a storage part in which beverage powder (coffee) (paragraph [0161]) is stored, a cover sheet (element 13) is bonded (heat sealed) to the flange part of the pod shaped body which seals the pod shaped body, and a medium bonds the inner filter and the cover sheet to the pod shaped body, wherein the body, the porous inner filter, and the cover sheet are made of paper materials (paragraph [0011], [0242]).  Anghileri further discloses the flange part would have a thickness thicker than that of the body side wall part (fig. 7 and 8).  Anghileri is providing a flange part that has a thickness thicker than the body side wall part for the art recognized as well as applicant’s intended function which is to provide rigidity and 
Regarding the flange part having a circular cross section structure, it is not seen that patentability would be predicated on the particular shape of the flange part, such as having a circular cross section structure, one would choose to employ absent strong and compelling evidence to the contrary (MPEP 2144.04 IV.B).  Nevertheless as further evidenced by Anghileri ‘828 and Moutty it was well established in the art to provide the flange part of a paper cartridge with a circular cross section structure (‘828, curl 206) (‘828 paragraph [0145], fig. 19) (torus-shaped top rim 10) (‘779, paragraph [0040] and fig. 4). It is also noted that both Anghileri ‘828 and Moutty provide further evidence that it was well established in the art to provide a paper cartridge with a flange part that has a thickness thicker than that of the body said wall part (‘828, fig. 24) (‘779, fig. 4 reference sign 10), and thus it is seen that the applicant is not the first to have provided a paper cartridge with a flange part that has a thickness thicker than that of the body wall part and having a circular cross section structure.
Regarding claim 6, Marcinkowski in view of Sylvan in view of Anghileri ‘799 as further evidenced by Anghileri ‘828 Moutty discloses in the inner filter, the filter side wall part is formed to have a pleated shape (‘515, paragraph [0021]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        11 February 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792